Citation Nr: 1415339	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-05 795	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD), to include as secondary to service-connected left knee disability.  

2.  Entitlement to service connection for left hip arthritis. 

3.  Entitlement to service connection for type II diabetes mellitus.  

4.  Entitlement to a rating in excess of 20 percent for a postoperative left knee disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1989 to March 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The matter of the rating for a left knee disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1.  On February 8, 2012, (on the record at the videoconference hearing), prior to the promulgation of a Board decision on the matter, the Veteran informed that he wished to withdraw his appeal seeking service connection for type II diabetes mellitus; there is no question of fact or law remaining before the Board in this matter.

2.  The evidence is in a state of equipoise regarding whether the Veteran's lumbar spine DDD was caused or aggravated by his service-connected left knee disability.  

3.  It is not shown that the Veteran has, or during the pendency of the appeal has had, left hip arthritis. 


CONCLUSIONS OF LAW

1.  Regarding the claim of service connection for type II diabetes mellitus, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Service connection for lumbar spine DDD is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  Service connection for left hip arthritis not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding service connection for diabetes, given the Veteran's expression of intent to withdraw his appeal in this matter, further discussion of the impact of the VCAA on the matter is not necessary.

Regarding service connection for lumbar spine DDD, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice error or duty to assist omission is harmless.

Regarding service connection for left hip arthritis, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A November 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

As is noted above, a hearing before the Board was held in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned noted that x-rays had not shown left hip arthritis, and explained to the Veteran that competent evidence he has arthritis was needed to substantiate his claim.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in January 2010.  The Board finds that the examination report (with addendum opinion) contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability at issue to provide probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

      Withdrawal of Appeal  

Regarding the issue of service connection for type II diabetes mellitus, the Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

On the record at the February 2012 videoconference hearing before the undersigned, the Veteran's representative indicated that the Veteran wished to withdraw his appeal seeking service connection for diabetes.  Written confirmation of this withdrawal was received the same date.  Hence, there is no allegation of error or fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.
      Service Connection 

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) a nexus between the two.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

	Left Hip Arthritis 

The Veteran contends that he developed left hip arthritis due to his service-connected left knee disability.  

An August 2009 VA treatment record notes the Veteran had decreased range of motion of the left hip.  

On January 2010 VA examination, the Veteran reported onset of left hip pain in 2007.  On examination, there was no evidence of constitutional symptoms of arthritis,  no incapacitating episodes of arthritis, and no inflammatory arthritis.  Bilateral hip x-rays were taken, and right hip degenerative joint disease was diagnosed.  A January 2010 addendum to the examination report notes that no pathology for arthritis of the left hip was found on X-ray studies.  Therefore, there was no basis for offering an opinion regarding the etiology of left hip arthritis.

January to May 2010 treatment records are silent for a diagnosis of left hip arthritis. 

At the February 2012 hearing the Veteran testified that he does not receive treatment for left hip arthritis, and the only evidence he has of a diagnosis is what his treating providers have told him.  

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought (i.e., left hip arthritis).  In the absence of proof of such current disabilities there is no valid claim for service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

It is not shown that the Veteran now has, or at any time during the pendency of this claim/appeal has had, left hip arthritis.  On January 2010 examination there was no evidence of constitutional symptoms of arthritis, and diagnostic studies (X-rays) were interpreted as negative for such disease.  Hence, there is no competent (medical) evidence that the Veteran now has (or during the pendency of this appeal has had) left hip arthritis.  

Regarding the Veteran's testimony that he has hip pain, the Board notes that while he is competent to provide evidence about complaints or symptoms he has experienced, he is not a medical professional and is not competent to establish by his opinion that he has left hip arthritis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed, Cir. 2007).  The presence of arthritis is established by diagnostic studies (to include X-rays).  Regarding the Veteran's testimony that treatment providers have told him he has arthritis, his account of what a medical provider purportedly told him is too tenuous to constitute probative medical evidence, particularly as the diagnosis of left hip arthritis is contradicted by recorded clinical data.  

Without competent evidence of left hip arthritis, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt doctrine does not apply; the claim must be denied.

	Lumbar Spine DDD 

The Veteran contends that he developed lumbar spine DDD due to an abnormal gait caused by his left knee disability.  

An August 2009 x-ray found very marked narrowing of the L5-S1 intervertebral disc space, with an associated vacuum phenomenon, representing degenerative disc disease.  DDD at the L5-S1 level was diagnosed.  

On January 2010 examination, it was noted that the Veteran's gait was antalgic, with poor propulsion.  Lumbar spine DDD (confirmed by x-ray) was diagnosed  The examiner opined that such disability was less likely than not caused by or the result of his left knee disability; the examiner noted that the condition of the lower back that would be due to a gait or body axis change is muscle spasm (and not the disc disease diagnosed).  

An April 2010 MRI found a probable bony contusion at the anterior/inferior margin of L5 and superior/anterior margin of S1; L4-L5 posterior herniation, without spinal stenosis or nerve impingement; an extremely large L5-S1 posterior central disc herniation with impingement and displaced right S2 nerve root posteriorly; and mild to moderate spinal stenosis to the L5-S1 herniation.  

A May 2011 private medical opinion notes that the Veteran reported his knee injury made him limp and walk improperly affecting his lower back.  On examination there was palpable tenderness over the lower back with decreased forward flexion and extension.  Severe narrowing of the L5-S1 was noted on X-ray.  Osteoarthritis secondary to 1990 patellar fracture was diagnosed.  The private provider also diagnosed low back pain secondary to 1990 patellar fracture.  The private provider opined that the Veteran's left knee disability caused his lower back disability.  

The Board notes that there is both positive and negative evidence regarding the etiology of the Veteran's lumbar spine DDD.  Upon review of all the evidence, the Board finds that it is essentially in a state of equipoise regarding the etiology of the DDD.  Neither opinion-provider (VA or private) offered a more persuasive explanation of rationale.  (The Board observes, regarding the VA examiner's explanation that muscle spasm is the disability that results from an uneven gait, that spasm is considered to be a symptom of DDD.  See 38 C.F.R. § 4.71a, Code 5243 and General Formula for rating disability of the spine.)  

As governing law provides that upon a finding of equipoise of the positive and the negative evidence pertaining to a claim the benefit of the doubt goes to the Veteran (See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), service connection for lumbar DDD is warranted.




ORDER

The appeal seeking service connection for type II diabetes mellitus is dismissed.

Service connection for lumbar spine DDD is granted.

Service connection for left hip arthritis is denied. 


REMAND

Regarding the matter of the rating for a postoperative left knee disability, the Board notes that the Veteran was last afforded a VA examination to evaluate such disability in December 2009.  At the February 2012 hearing, he testified that the left knee disability had since worsened (the knee gives out, and he cannot sit or stand for prolonged periods of time - symptoms were not noted on December 2009 examination).  In light of the length of the intervening period since the December 2009 examination and the allegation of worsening, a contemporaneous examination to assess the left knee is necessary.  

Furthermore, the record reflects that the Veteran continues to receive VA treatment for his left knee.  Updated records of VA treatment for the disability are likely to contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of updated records of all VA treatment the Veteran has received for his left knee from May 2010.  

2. The RO should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of his left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies and tests for instability) should be completed.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.

The examiner must explain the rationale for all opinions.

3. The RO should then review the record and readjudicate the remaining claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


